DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to applicant’s amendments dated October 12, 2020. 

Claims 1,4,5 and 7-16 are pending. Claims 2,3 and 6 have been cancelled. Claims 13-16 are new. Claims 1 and 12 have been amended.

The rejection of claims 2,3 and 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s cancellation of the claims. 

Claims 14,5 and 7-12 stand rejected under 35 U.S.C. 103 as being unpatentable over de Buzzaccarini (US 2008/0032909) in view of in view of Sadlowski (US 2006/0111261) for the reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1,4,5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over de Buzzaccarini (US 2008/0032909) in view of in view of Sadlowski (US 2006/0111261).
De Buzzaccarini teaches liquid laundry detergent compositions (paragraph 0007) comprising 10-75% of a surfactant system (paragraphs 0049-0051) with 10-50% being anionic surfactant (paragraph 0064), 5-20% being nonionic surfactant (paragraph 0055-0057), 1-30% water, 0.001-30% lactic acid, which meets the claimed limitation of organic acidulant which is an alpha-hydroxy acid that donates only 1 proton and has a calculated stability constant for Ca2+ ion of less than or equal to about 1.0 at a pH of about 4  (paragraph 0106-0107), 0-7%, preferably 2-5% non-aminofunctional solvents such as C3 alkylene glycol (propylene glycol, which meets the claimed limitation of humectant and polyhydric alcohol (paragraph 0075) and 0.001-70% adjuncts such as enzymes selected from amylases and proteases (paragraphs 0123-0124, 0130), preferably 3.5% enzymes taught in Table 1). De Buzzaccarini does not require the addition of citric acid as lactic acid can be used instead and citric acid is only taught as an optional alternate embodiment (paragraph 0106). De Buzzaccarini teaches washing a stained fabric with a wash solution containing the detergent (paragraph 0196 and 0214).
De Buzzaccarini does not teach the pH of the system.
Sadlowski teaches acidic liquid laundry detergents with a neat pH of about 2 to about 6 (abstract, paragraph 0081, paragraph 0086) particularly 2.43-7.59. Sadlowski teaches the detergent comprises 5-40% anionic surfactant (paragraph 0057-0060) and 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the instantly claimed components at the claimed percentages from the teachings of De Buzzaccarini to arrive at the instantly claimed cleaning compositions and methods because De Buzzaccarini teach all the claimed ingredients in overlapping concentration ranges for a similar benefit of producing liquid detergents for use in laundering stained fabrics to produced laundered clothing with improved stain removal. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the laundering compositions and methods of De Buzzaccarini by incorporating using a pH about 2 to about 5 composition as Sadlowski teach acidic laundry detergents with pH in the range of about 2 to about 6 comprising similar anionic and nonionic surfactants, enzymes and water effectively removes grease and bleachable stains and breaks up dingy deposits  on fabrics to effectively clean them during a wash cycle. It is the examiners central position that applicant’s composition and laundering method are directed toward known treatments comprising standard surfactants, enzymes, acidulants and water in art recognized concentration ranges and pH ranges  and in standard laundering protocols for stain removal. Applicant has not . 

Response to Arguments
Applicant's arguments filed regarding de Buzzaccarini in view of in view of Sadlowski have been fully considered but they are not persuasive. de Buzzaccarini  teaches incorporating 0-7%, preferably 2-5% non-aminofunctional solvents such as C3 alkylene glycol (propylene glycol, which meets the claimed limitation of humectant and polyhydric alcohol (paragraph 0075). While de Buzzaccarini does not specify that the propylene glycol is a humectant it is the same compound so obviously has the same humectant properties even if not explicitly recited by the prior art. Accordingly the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMINA S KHAN/Primary Examiner, Art Unit 1761